
	

113 HR 399 IH: Levee Vegetation Review Act of 2013
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 399
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Ms. Matsui (for
			 herself, Mr. Garamendi,
			 Mr. George Miller of California,
			 Mr. Gary G. Miller of California,
			 Mr. Cárdenas,
			 Mr. Thompson of California,
			 Ms. Lofgren,
			 Mr. Costa,
			 Mrs. Napolitano,
			 Mrs. Capps,
			 Ms. Eshoo,
			 Mr. Honda,
			 Ms. Linda T. Sánchez of California,
			 Ms. Loretta Sanchez of California,
			 Mr. Farr, Ms. Lee of California,
			 Mrs. Negrete McLeod,
			 Ms. Roybal-Allard,
			 Mrs. Davis of California,
			 Ms. Bass, Mr. Waxman, Ms.
			 Hahn, Ms. Chu,
			 Mr. Bera of California, 
			 Mr. McNerney, and Mr.
			 Calvert) introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of the Army to undertake a
		  comprehensive review of the Corps of Engineers policy guidelines on vegetation
		  management for levees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Levee Vegetation Review Act of
			 2013.
		2.Flood control
			 policy
			(a)ReviewIn
			 order to determine whether current Federal policy relating to levee vegetation
			 is appropriate for all regions of the United States, the Secretary of the Army
			 shall undertake a comprehensive review of the Corps of Engineers policy
			 guidelines on vegetation management for levees (in this section referred to as
			 the guidelines). The Secretary shall commence the review not later
			 than 6 months after the date of enactment of this Act.
			(b)Factors
				(1)In
			 generalIn conducting the review, the Secretary shall examine the
			 guidelines in view of—
					(A)the varied
			 interests and responsibilities in managing flood risks, including the need to
			 provide the greatest levee safety benefit with limited resources;
					(B)preserving,
			 protecting, and enhancing natural resources, including the potential benefit
			 that vegetation on levees can have in providing habitat for species of
			 concern;
					(C)protecting the
			 rights of Native Americans pursuant to treaties and statutes; and
					(D)such other factors
			 as the Secretary considers appropriate.
					(2)Regional and
			 watershed considerationsIn conducting the review, the Secretary
			 shall specifically consider factors that promote and allow for consideration of
			 potential variances from national guidelines on a regional or watershed basis.
			 Such factors may include regional or watershed soil conditions, hydrologic
			 factors, vegetation patterns and characteristics, environmental resources,
			 levee performance history, institutional considerations, and other relevant
			 factors. The scope of a variance approved by the Secretary may include an
			 exemption to national guidelines where appropriate.
				(c)Cooperation and
			 consultation; recommendations
				(1)In
			 generalThe review shall be undertaken in cooperation with
			 interested Federal agencies and in consultation with interested representatives
			 of State and local governments, Native American Indian tribes, appropriate
			 nongovernmental organizations, and the public.
				(2)RecommendationsCorps of Engineers Regional Integration
			 Teams, representing districts, divisions, and headquarters, in consultation
			 with State and Federal resources agencies, and with participation by local
			 agencies, shall recommend to the Chief of Engineers vegetation management
			 policies for levees that conform with State and Federal laws and other
			 applicable requirements.
				(d)Peer
			 review
				(1)Views of
			 National Academy of EngineeringAs part of the review, the
			 Secretary shall solicit and consider the views of the National Academy of
			 Engineering on the engineering, environmental, and institutional considerations
			 underlying the guidelines.
				(2)Availability of
			 viewsThe views of the National Academy of Engineering obtained
			 under paragraph (1) shall be—
					(A)made available to
			 the public; and
					(B)included in
			 supporting materials issued in connection with the revised guidelines required
			 under subsection (e).
					(e)Revision of
			 guidelines
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall—
					(A)revise the
			 guidelines based on the results of the review, including the results of the
			 peer review conducted under subsection (d); and
					(B)submit to Congress
			 a report that contains a summary of the activities of the Secretary and a
			 description of the findings of the Secretary under this section.
					(2)Content;
			 incorporation into manualThe revised guidelines shall—
					(A)provide a
			 practical process for approving regional or watershed variances from the
			 national guidelines, reflecting due consideration of measures to maximize
			 public safety benefits with limited resources, regional climatic variations,
			 environmental quality, implementation challenges, and allocation of
			 responsibilities; and
					(B)be incorporated
			 into the manual proposed under section 5(c) of the Act entitled An Act
			 authorizing the construction of certain public works on rivers and harbors for
			 flood control, and for other purposes, approved August 18, 1941 (33
			 U.S.C. 701n(c)).
					(f)Continuation of
			 workConcurrent with completion of the requirements of this
			 section, the Secretary shall proceed without interruption or delay with those
			 ongoing or programmed projects and studies, or elements of projects or studies,
			 that are not directly related to vegetation variance policy.
			
